REASONS FOR ALLOWANCE
Claims 1,4-5,7,12,14-15 and 19-20 are allowed as amended in the response dated 6/16/2022. The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 7:

Representative claim 1 discloses:
A computing device adapted for authentication of a user, through brain activity of the user, the computing device comprising: at least one processor and at least one memory including a protected environment, which is physically or logically protected from an operating system of the computing device, the computing device configured, by a biometric application included in the protected environment of the at least one memory, to: 
receive an authentication request from a banking application of the computing device; 
direct a user to provide an input, the input including entry of a password or a personal identification number (PIN); 
capture the input from the user; 
capture, through a brain activity sensing system including a headset and a plurality of sensors, a brain activity signal from the user, while the input from the user is captured; 
compare the input from the user to an expected input; 
provide the captured brain activity signal and the comparison of the captured input from the user and the expected input to an authentication service computing system; 
receive, via the biometric application, from the authentication service computing system, an authentication result indicative of a comparison of the brain activity signal with reference data; and 
confirm the identity of the user to the banking application of the computing device, in response to the authentication request, based at least in part on the authentication result Application No: 16/676,082Page 2 of 9Amendment B and Response to Final Office Actionfrom the authentication service computing system and the comparison of the captured input and the expected input 	

The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0012009 A1 to Furman et al. (“Furman”) teaches A method for providing a brain computer interface that includes detecting a neural signal of a user in response to a calibration session having a time-locked component and a spontaneous component; generating a user-specific calibration model based on the neural signal; prompting the user to undergo a verification session, the verification session having a time-locked component and a spontaneous component; detecting a neural signal contemporaneously with delivery of the verification session; generating an output of the user-specific calibration model from the neural signal; based upon a comparison operation between processed outputs, determining an authentication status of the user; and performing an authenticated action.
US 2016/0103487 A1 to Crawford et al. (“Crawford”) teaches providing brain computer interface (BCI) system based on gathered temporal and spatial patterns of biophysical signals are generally described herein. In some embodiments, stimuli are provided to a user. Temporal and spatial patterns of biophysical signals associated with brain activity of a user are gathered in response to providing the stimuli to the user. The gathered temporal and spatial patterns of biophysical signals associated with brain activity of the user are correlated to identify user brain signatures. A processor controlled function based on the user brain signatures identified through correlating of the gathered temporal and spatial patterns of biophysical signals associated with brain activity is performed.

https://arxiv.org/ftp/arxiv/papers/1612/1612.09423pdf (“Svogor”) teaches capturing a brain signal during a requested/directed action such as password entry to achieve an EEG augmented password used for user authentication.

The examiner notes the cited limitations italicized above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 4-5,12,14-15 and 19-20 each depend from allowable claims 1 and 7 and therefore claims 4-5,12,14-15 and 19-20 are allowable for reasons consistent with those identified with respect to claim 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                            




/FLORIAN M ZEENDER/           Supervisory Patent Examiner, Art Unit 3627